DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/02/22 has been entered.
Election/Restrictions
Claim 30 is allowable. The restriction requirement of claims 30-35 and 37-49, as set forth in the Office action mailed on 12/12/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement with respect to claim 39 is withdrawn because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
Allowable Subject Matter
Claims 30-35 and 37-49 are allowed.
With respect to claim 30, the prior art does not disclose or render obvious a first spatial light modulator; a first prism optically coupled to the first spatial light modulator; a filter optically coupled to the wheel and to the first prism, the filter configured to direct a portion of the first light having the second color towards the first spatial light modulator via the first prism, the first spatial light modulator configured to modulate the portion of the first light having the second color to produce first modulated light having the second color; a second spatial light modulator; a second prism optically coupled to the filter and to the second spatial light modulator, the filter further configured to: direct a portion of the first light having the third color towards the second spatial light modulator via the second prism during a first time period, wherein the second spatial light Appl. No.: 15/913,690Page 2 of 10 Amendment - 116 TI-73797Bmodulator is configured to modulate the portion of the first light having the third color during the first time period to produce second modulated light having the third color; and direct the second light having the first color towards the second spatial light modulator via the second prism during a second time period, wherein the second spatial light modulator is configured to modulate the second light having the first color during the second time period to produce third modulated light having the first color; and  a color combining prism optically coupled to the first prism and to the second prism, the color combining prism configured to combine the first modulated light, the second modulated light, and the third modulated light.
With respect to claim 30, the closest prior art of record, Barazza, discloses a system comprising: a first color (first light of 1); a wheel (see the wheel disclosed by 0064 and 0065) optically coupled to the light source (see fig.6, 1), the wheel comprising: at least one segment configured to produce first light having a second color and a third color (see yellow segment of 0065); at least one non-phosphor segment configured to produce second light having the first color (see the blue light of second segment of 0065);  a first spatial light modulator (9 in fig.6); a first prism (see 18 in fig.6) optically coupled to the first spatial light modulator (see 9 in fig.6); a filter (12’) optically coupled to the wheel and to the first prism, the filter (12’) configured to direct a portion of the first light having the second color (see the color of green) towards the first spatial light modulator via the first prism, the first spatial light modulator configured to modulate the portion of the first light having the second color to produce first modulated light having the second color (disclosed by the operation of fig.6, 9); a second spatial light modulator (see 8 in fig.6); a second prism optically coupled to the filter and to the second spatial light modulator, the filter further configured to: direct a portion of the first light having the third color towards the second spatial light modulator via the second prism during a first time period (see the operation of 8 in fig.6), wherein the second spatial light  modulator is configured to modulate the portion of the first light having the third color during the first time period to produce second modulated light having the third color (see the light incident on 8 in fig.6); but does not disclose the filter configured to direct the second light having the first color towards the second spatial light modulator via the second prism during a second time period, wherein the second spatial light modulator is configured to modulate the second light having the first color during the second time period to produce third modulated light having the first color; and  a color combining prism optically coupled to the first prism and to the second prism, the color combining prism configured to combine the first modulated light, the second modulated light, and the third modulated light.
Furthermore, it would constitute improper hindsight to modify the device of Barazza to teach the limitations of claim 30.
Claims 31-35, 37 and 38 are allowed as they depend from allowed claim.
With respect to claims 40 and 47, the prior art of record does not disclose or suggest a laser configured to produce laser light having a first color; a wheel configured to: produce, by a first phosphor segment, responsive to the laser light, first fluorescent light having a second color and a third color; produce, by a second phosphor segment, responsive to the laser light, second fluorescent light having the second color; reflect, by a first reflective segment, the laser light, to produce first reflected light having the first color, the first reflective segment adjacent to the first phosphor segment and to the second phosphor segment; and reflect, by a second reflective segment, the laser light, to produce second reflected light having the first color, the second reflective segment opposite the first reflective segment, the second reflective segment adjacent to the first phosphor segment and to the second phosphor segment; a first spatial light modulator; a second spatial light modulator; and a filter configured to: direct a first portion of the first fluorescent light having the second color to the first spatial light modulator; direct a second portion of the first fluorescent light having the third color to the second spatial light modulator; direct at least a portion of the second fluorescent light having the second color to the first spatial light modulator; direct the first reflected light having the first color to the first spatial light modulator; and direct the second reflected light having the first color to the first spatial light modulator.
Barazza discloses a system comprising: a first color (first light of 1); a wheel (see the wheel disclosed by 0064 and 0065) optically coupled to the light source (see fig.6, 1), the wheel comprising: at least one segment configured to produce first light having a second color and a third color (see yellow segment of 0065); at least one non-phosphor segment configured to produce second light having the first color (see the blue light of second segment of 0065);  a first spatial light modulator (9 in fig.6); a first prism (see 18 in fig.6) optically coupled to the first spatial light modulator (see 9 in fig.6); a filter (12’) optically coupled to the wheel and to the first prism, the filter (12’) configured to direct a portion of the first light having the second color (see the color of green) towards the first spatial light modulator via the first prism, the first spatial light modulator configured to modulate the portion of the first light having the second color to produce first modulated light having the second color (disclosed by the operation of fig.6, 9); a second spatial light modulator (see 8 in fig.6) but does not disclose a laser configured to produce laser light having a first color; a wheel configured to: produce, by a first phosphor segment, responsive to the laser light, first fluorescent light having a second color and a third color; produce, by a second phosphor segment, responsive to the laser light, second fluorescent light having the second color; reflect, by a first reflective segment, the laser light, to produce first reflected light having the first color, the first reflective segment adjacent to the first phosphor segment and to the second phosphor segment; and reflect, by a second reflective segment, the laser light, to produce second reflected light having the first color, the second reflective segment opposite the first reflective segment, the second reflective segment adjacent to the first phosphor segment and to the second phosphor segment; a first spatial light modulator; a second spatial light modulator; and a filter configured to: direct a first portion of the first fluorescent light having the second color to the first spatial light modulator; direct a second portion of the first fluorescent light having the third color to the second spatial light modulator; direct at least a portion of the second fluorescent light having the second color to the first spatial light modulator; direct the first reflected light having the first color to the first spatial light modulator; and direct the second reflected light having the first color to the first spatial light modulator.
Claims 41-46, 48 and 49 are allowed as they depend from allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Examiner, Art Unit 2882